FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50398

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00494-BEN

 v.
                                                 MEMORANDUM*
CRISTOBAL ESCOBAR-VASQUEZ,
a.k.a. Jose Leonel Bueso-Vasquez, a.k.a.
Cristobal Colon, a.k.a. Bueso Leonel Jose,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Cristobal Escobar-Vasquez appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Escobar-Vasquez contends that the district court procedurally erred by

(i) focusing on deterrence to the exclusion of the other 18 U.S.C. § 3553(a)

sentencing factors, and (ii) failing to consider and explain its rejection of his

mitigating arguments. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court considered the section 3553(a) sentencing factors and

Escobar-Vasquez’s mitigating arguments, and adequately explained the sentence.

See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Escobar-Vasquez next contends that his sentence is substantively

unreasonable in light of his cultural assimilation, the staleness of his prior criminal

history, and the minor nature of his reentry offense. The district court did not

abuse its discretion in imposing Escobar-Vasquez’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

circumstances, including Escobar-Vasquez’s prior removals and failure to be

deterred. See U.S.S.G. § 2L1.2 cmt. n.9; Gall, 552 U.S. at 51.

      AFFIRMED.




                                            2                                       14-50398